
	

114 S2740 IS: To prohibit the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to state sponsors of terrorism.
U.S. Senate
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2740
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2016
			Mr. Kirk (for himself, Mr. Inhofe, Mr. Gardner, Mr. Moran, Mr. Lankford, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To prohibit the transfer or release of individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba, to state sponsors of terrorism.
	
	
		1.Prohibition on transfer or release of individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba, to certain countries
 (a)ProhibitionNo amounts authorized to be appropriated or otherwise available for the Department of Defense may be used to transfer, release, or assist in the transfer or release to a country specified in subsection (b) of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 (b)CountriesA country specified in this subsection is as follows: (1)Libya
 (2)Somalia. (3)Yemen.
 (4)A country that is a state sponsor of terrorism. (c)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism has the meaning given that term in section 301(13) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8451(13)).
			
